Citation Nr: 1015322	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  01-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 10 
percent prior to October 6, 1999, for left knee status post 
total arthroplasty.

3.  Entitlement to a disability rating in excess of 20 
percent from October 6, 1999, to September 17, 2001 for left 
knee status post total arthroplasty.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and April 2009 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

With regards to the first three issues, the Board issued a 
decision denying these issues in December 2007.  In April 
2009, the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion by the appellant and the 
Secretary of the VA, vacated these portions of the Board's 
decision.  The Board notes that the December 2007 Board 
decision also denied a rating in excess of 30 percent from 
November 1, 2002, for status post total arthroplasty, left 
knee; and denied entitlement to a temporary total 
convalescent rating for service-connected chondromalcia, 
right knee with meniscectomy, arthroscopic debridement, 
lateral release and traumatic arthritis.  The Board notes 
that in the Joint Motion for Remand, the parties clearly 
stated that "the Appellant does not dispute the denial of a 
rating in excess of 30 percent beginning November 1, 2002 for 
the left knee and entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 for the right knee 
and they should be dismissed."  As such, these issues are 
not before the Board.   

With regards to the issue of entitlement to service 
connection for PTSD, the Board notes that the RO denied 
entitlement to service connection for PTSD by way of an April 
2009 rating decision.  The Veteran submitted a September 2009 
correspondence that arguably constitutes a timely notice of 
disagreement.  The RO has not had an opportunity to issue a 
statement of the case in regards to the issue.  Thus the 
Board must remand that issue so that the RO can send the 
Veteran a statement of the case, and to give him an 
opportunity to perfect an appeal of the issue by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The December 2007 Board decision also remanded the issues of 
entitlement to service connection for right ankle disability, 
service connection for left wrist disability, and entitlement 
to a temporary total rating under 38 C.F.R. § 4.30 for right 
ankle disability.  By rating decision in November 2009, the 
RO granted these claims.  There are therefore no longer in 
appellate status. 

The issues of involving entitlement to increased ratings for 
left knee status post total arthroplasty and the issue of 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss 
disability is productive of level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2005 and 
October 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a May 2007 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the October 2005 and October 2006 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claim. 
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

With regard to the hearing loss rating issue, VA has obtained 
service treatment records, assisted the appellant in 
obtaining evidence, and conducted appropriate examinations in 
November 1995 and January 2007.  All known and available 
records relevant to this issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Hearing loss
The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and 
hearing in the poorer ear is X to XI; or where hearing in the 
better ear is II, and hearing in the poorer ear is V to XI; 
or where hearing in the better ear is III, and hearing in the 
poorer ear is IV to VI.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In November 1995, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds for the ears were as 
follows:

Right Ear					Left Ear 
Hertz		1k   2k   3k   4k 				1k   2k   
3k   4k  
Decibels	20   25   40   70				15   25   45   
75  

The pure tone average was 39 decibels in the right ear and 40 
decibels in the left ear.  Speech recognition scores were 100 
percent in the right ear and 96 percent in the left ear.  
Such examination findings translated to level I hearing in 
the right ear and level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss.

The Board notes that such examination results were considered 
by the RO in denying a compensable disability rating in a 
January 1996 rating determination.  In an August 2005 
decision, the Board found that the Veteran did not timely 
appeal the January 1996 rating decision.  Thus, a submission 
received by the Veteran in or about June 1998 constituted a 
new claim for a compensable rating.  The June 1999 rating 
determination denied entitlement to a compensable disability 
rating; however, at that time the evidence of record did not 
contain any other VA examinations, nor evidence that he had 
sought VA medical treatment for his bilateral hearing loss 
disability.

In January 2007, the Veteran underwent another VA 
audiological examination.  He reported difficulty hearing 
high frequency consonant sounds, and problems understanding 
conversations, particularly in background noise.  Pure-tone 
thresholds for the ears were as follows:

Right Ear					Left Ear 
Hertz		1k   2k   3k   4k 				1k   2k   
3k   4k  
Decibels	25   40   55   80				20   40   55   
80  

The pure tone average was 50 decibels in the right ear and 49 
decibels in the left ear.  Speech recognition scores were 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed bilateral mild-profound high frequency 
sensorineural hearing loss.  Such examination findings 
translated to level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI. 
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, 
and VII, Diagnostic Code 6100.  Applying the audiological 
test results most favorable to the Veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability. 
Thus, there is no reasonable doubt to be resolved.  The 
Veteran may always advance an increased rating claim should 
the severity of his hearing loss disability increase in the 
future.

The Joint Motion directed the Board to review entitlement to 
an extraschedular rating for bilateral hearing loss.  In Thun 
v. Peake, 22 Vet. App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or 
the Board must first determine whether the schedular rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id. 

The Board notes the Veteran's contentions regarding 
difficulty in understanding conversations, especially in 
background noise situations.  However38 C.F.R. § 4.86(b) 
appears to be designed to remedy this potential problem.  
Under this regulatory provision, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  As noted above, the 
audiological test results did not meet the criteria of 38 
C.F.R. § 4.86(b).  The critical fact for purposes of 
extraschedular consideration is that the schedular criteria 
do in fact contemplate the exact symptoms which the Veteran 
has complained.  In other words, the Veteran's demonstrated 
hearing loss squarely fits within the criteria for the 
current 0 percent schedular rating.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 
(2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability. Accordingly, 
the benefit sought on appeal is denied.


ORDER

A compensable rating for bilateral hearing loss is not 
warranted.  To this extent, the appeal is denied.  


REMAND

Pursuant to a Joint Motion for Remand submitted by the 
appellant and the Secretary of the VA, the Court remanded the 
issue of entitlement to increased ratings for left knee 
status post total arthroplasty.  In the Joint Motion, the 
parties noted that the Board had not granted a separate 
rating under Diagnostic Code 5257 for left knee instability.  
The Board had noted that although the Veteran had subjective 
complaints of instability, there was no objective evidence of 
it.  The parties took exception to that finding and noted 
that a December 1998 outpatient treatment record reflects an 
orthopedists opinion that "although there were no strong 
physical findings for global knee instability due to 
ligamentous causes, a common cause of giving way of the knees 
is patellofemoral catching or pain and the Veteran had strong 
clinical findings for this. It was not unreasonable to 
preclude that his falls have been caused by knee pain, giving 
a similance of instability."  The parties also noted that a 
May 1999 treatment report suggests that the Veteran's 
patellofemoral syndrome with weak quadriceps muscles in both 
knees would lead to an "inability to climb stairs...and a 
sensation that the knee 'gives out' on him."  

The Board finds that the Veteran should be afforded a new VA 
examination for the purpose of determining the current 
severity of the Veteran's left knee disability.  In addition 
to range of motion testing and other tests deemed medically 
appropriate, the examiner should clearly report whether there 
is recurrent subluxation and/or 
lateral instability and, if so, whether it is slight, 
moderate, or severe.  Finally, the examiner should offer an 
opinion that discusses the above referenced comments and 
whether they constitute objective evidence of instability.    

As noted in the introduction, an April 2009 RO rating 
decision denied service connection for PTSD.  In September 
2009, the Veteran submitted a correspondence that the Board 
construes as a notice of disagreement.  However, since a 
statement of the case has not yet been issued, a remand for 
this action is required.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the severity 
of his service-connected left knee 
disability.  The claims file should be 
made available for review.  If deemed 
medically appropriate, x-ray studies 
should be conducted.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for the knee.  Range of motion 
should be reported along with the point 
(in degrees) where motion is limited by 
pain.  Any additional functional loss due 
to fatigue, weakness, and/or 
incoordination should also be reported.  

The examiner should also clearly report 
whether there is recurrent subluxation 
and/or lateral instability and, if so, 
whether it is slight, moderate, or 
severe.  If the examiner is of the 
opinion that there is no recurrent 
subluxation or lateral instability, the 
examiner should address the significance 
of the comments in the December 1998 and 
May 1999 treatment records regarding 
instability and the knee giving way 
(discussed in the Joint Remand and also 
in the first paragraph of the Remand 
section of this decision.    

2.  With regard to the issue of 
entitlement to service connection for 
PTSD, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance 
of a statement of the case, so that the 
Veteran may have an opportunity to 
complete and appeal by filing a timely 
substantive appeal if he so desires.

3.  After completion of the above, the RO 
should review the claims file and 
determine if a disability rating in 
excess of 10 percent for left knee 
disability is warranted prior to October 
6, 1999, and also whether a rating in 
excess of 20 percent is warranted for 
left knee disability from October 6, 
1999, to September 17, 2001.  The Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


